Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 7/17/20,8/11/20, 9/8/20 and 7/23/21 have been considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 10-15 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Ryuji Nurishi (EP2175300).
Regarding claim 1, Ryuji Nurishi teaches a zoom lens comprising in order from an object side to an image side:
a first lens unit (U1) having a positive refractive power (paragraph 40;
a second lens unit (U2) having a negative refractive power;
a third lens unit (U3) having a positive refractive power; and
a rear lens group (U4) including at least one lens unit,
wherein an interval between each pair of adjacent lens units is changed during zooming (see figures 24a and 24b),
wherein the third lens unit (U3) includes at least two negative lenses and at least three positive lenses, and wherein the following conditions are satisfied:
-0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040 (value is approximately -0.0012; paragraph 126);
30.0 ≤ vdnave ≤75.0 (value is approximately 52.65; paragraph 126)
0.3≤ BF/fw≤3.0 (value is approximately 1.3; paragraph 126)
where ϴCtnave represents an average value of partial dispersion ratios of materials of two negative lenses having the strongest refractive powers of the at least two negative lenses, ϴCtpave represents an average value of partial dispersion ratios of materials of three positive lenses having the strongest refractive powers of the at least three positive lenses, vdnave represents an average value of Abbe numbers of the materials of the two negative lenses, vdpave represents an average value of Abbe numbers of the materials of the three positive lenses, BF represents a back focus, and fw represents a focal length of the zoom lens at a wide angle end.
Regarding claim 2, the zoom lens according to claim 1, wherein the following condition is satisfied: 1.1<f3/fw<8.2 (value is approximately 7.2; paragraph 126),
where f3 represents a focal length of the third lens unit.

Regarding claim 6, the zoom lens according to claim 1, wherein the first lens unit includes at least three positive lenses (paragraph 126).
Regarding claim 7, the zoom lens according to claim 1, wherein the following condition is satisfied:
-12.0≤ f1/f2≤-2.0 (value is approximately -9.5)
where f1 represents a focal length of the first lens unit, and f2 represents a focal length of the second lens unit.
Regarding claim 8, the zoom lens according to claim 1, wherein the following condition is satisfied:
0.3≤ TD/ft≤2.0 (value is approximately 0.67)
where TD represents a distance from an optical surface closest to the object side to an image plane, and ft represents a focal length of the zoom lens at a telephoto end.
Regarding claim 10, value is approximately -0.0012.
Regarding claim 11, value is approximately 52.65 (paragraph 126).
Regarding claim 12, an image pickup apparatus comprising:
the zoom lens of claim 1 (see figure 23); and
an image pickup element (110) configured to receive light of an image formed by the zoom lens (paragraph 118-121).
Regarding claim 13, an image pickup system comprising:
the zoom lens of claim 1 (see figures 23); and
a controller(111,122,117,118) configured to control the zoom lens for zooming.
Regarding claim 14, the image pickup system according to claim 13, wherein the controller (122) is configured separately from the zoom lens, and includes a transmitter configured to transmit a control signal for controlling the zoom lens(see figure 23; paragraph 118-121).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyuki Ohtake (US20080043344) in view of Ryuji Nurishi (EP2175300).
Regarding claim 1, Motoyuki Ohtake teaches a zoom lens comprising in order from an object side to an image side:
a first lens unit (G1) having a positive refractive power (paragraph 40;

a third lens unit (G3) having a positive refractive power; and
a rear lens group (G4) including at least one lens unit,
wherein an interval between each pair of adjacent lens units is changed during zooming (see figure 10),
wherein the third lens unit (G3) includes at least two negative lenses and at least three positive lenses, and wherein the following conditions are satisfied:
-0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040 
30.0 ≤ vdnave ≤75.0 (value is approximately 38.1; Tables 10 and 12)
0.3≤ BF/fw≤3.0 (value is approximately 0.583; Tables 10 and 12)
where ϴCtnave represents an average value of partial dispersion ratios of materials of two negative lenses having the strongest refractive powers of the at least two negative lenses, ϴCtpave represents an average value of partial dispersion ratios of materials of three positive lenses having the strongest refractive powers of the at least three positive lenses, vdnave represents an average value of Abbe numbers of the materials of the two negative lenses, vdpave represents an average value of Abbe numbers of the materials of the three positive lenses, BF represents a back focus, and fw represents a focal length of the zoom lens at a wide angle end. However, Motoyuki Ohtake fails to specifically disclose a value in the range for conditional expression -0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040. 
Ryuji Nurishi teaches defining the ratio of partial dispersion differences to the abbe number differences for the positive and negative lenses in a lens unit/group. 
In the same field of endeavor, Ryuji Nurishi teaches a zoom lens comprising in order from an object side to an image side: a first lens unit (U1) having a positive refractive power (paragraph 40; a second lens unit (U2) having a negative refractive power; a third lens unit (U3) having a positive refractive power; and

-0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040 (value is approximately -0.0012; paragraph 126);
30.0 ≤ vdnave ≤75.0 (value is approximately 52.65; paragraph 126)
0.3≤ BF/fw≤3.0 (value is approximately 1.3; paragraph 126)
where ϴCtnave represents an average value of partial dispersion ratios of materials of two negative lenses having the strongest refractive powers of the at least two negative lenses, ϴCtpave represents an average value of partial dispersion ratios of materials of three positive lenses having the strongest refractive powers of the at least three positive lenses, vdnave represents an average value of Abbe numbers of the materials of the two negative lenses, vdpave represents an average value of Abbe numbers of the materials of the three positive lenses, BF represents a back focus, and fw represents a focal length of the zoom lens at a wide angle end. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this ration to help correct axial and chromatic aberration in the optical system. 
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature, Abbe value and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, 
Regarding claim 3, the zoom lens according to claim 1, wherein the following condition is satisfied:
7.7≤f1/fw≤20.00 (value is approximately 13.59)
where f1 represents a focal length of the first lens unit.
Regarding claim 4, the zoom lens according to claim 1, wherein the following condition is satisfied:
5.0 ≤ft/fw≤90.00 (value is approximately 21.061)
where ft represents a focal length of the zoom lens at a telephoto end.
Regarding claim 5, the zoom lens according to claim 1, wherein the first lens unit is configured not to move during zooming (paragraph 38).
Regarding claim 6, the zoom lens according to claim 1, wherein the first lens unit includes at least three positive lenses (paragraph 111).
Regarding claim 7, the zoom lens according to claim 1, wherein the following condition is satisfied:
-12.0≤ f1/f2≤-2.0 (value is approximately -6.3)
where f1 represents a focal length of the first lens unit, and f2 represents a focal length of the second lens unit.
Regarding claim 8, the zoom lens according to claim 1, wherein the following condition is satisfied:
0.3≤ TD/ft≤2.0 (value is approximately 1.4)
where TD represents a distance from an optical surface closest to the object side to an image plane, and ft represents a focal length of the zoom lens at a telephoto end.
Regarding claim 9, see figure 10.
Regarding claim 10, see Examiner’s notes in claim 1.
Regarding claim 11, value is approximately 38.1 (figure 10).

the zoom lens of claim 1 (see figure 14); and
an image pickup element (30) configured to receive light of an image formed by the zoom lens .
Regarding claim 13, an image pickup system comprising:
the zoom lens of claim 1 (see figure 14); and
a controller (60) configured to control the zoom lens for zooming.
Regarding claim 14, the image pickup system according to claim 13, wherein the controller is configured separately from the zoom lens, and includes a transmitter configured to transmit a control signal for controlling the zoom lens(see figure 14; paragraph 122).
Regarding claim 15, the image pickup system according to claim 13, wherein the controller is configured separately from the zoom lens, and includes an operating device configured to operate the zoom lens (see figure 14; paragraph 122).
Regarding claim 16, see paragraph 122.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Obama et al (US20110273776) teaches a zoom lens with +-++ refractive power combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH